ALSCHULER, Circuit Judge
(after stating the facts as above). [1-3] The principal question is as to the right of the court to proceed summarily. There is no doubt that ordinarily the rights of adverse claimants cannot he affected by summary proceedings in the bankruptcy. But it is otherwise where at the time of the bankruptcy the property is in possession of the bankrupt. The situation respecting possession is here quite like it was in Re John Minnee Ass’n, 1 E.(2d) 317, where wo held that the referee’s finding of possession in the bankrupt could not upon that record be disturbed, and that a decree in a summary proceeding adjudicating the title to the property must be sustained.
It is further contended by petitioners that the decree does not in terms set'aside the deeds made prior to the bankruptcy to Foos and to Dora Borland, and that in this respect it is erroneous. We do not regard this as a matter whereof petitioners may here take advantage. If the decree leaves outstanding rights not adjudicated by it, that would be for consideration if and when it is undertaken to affect such outstanding rights.
The petition to revise is denied.